         Case 3:20-cv-00991-JCH Document 38 Filed 01/25/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 JAKUB MADEJ                               :         CIVIL CASE NO.
      Plaintiff,                           :         3:20-cv-991 (JCH)
                                           :
        v.                                 :
                                           :
 YALE UNIVERSITY, et al.,                  :
       Defendants.                         :         JANUARY 25, 2021
                                           :
                                           :


                RULING ON MOTION TO RECONSIDER (DOC. NO. 37)

       Plaintiff, Jakub Madej (“Madej”), proceeding pro se, has moved the court to

reconsider the court’s Ruling (Doc. No. 35), issued on January 20, 2021. See Pl.’s Mot.

to Reconsider the Court’s Ruling on Mot. to Dismiss and Mot. to Strike (“Pl.’s Recons.

Mot.”) (Doc. No. 37). In that Ruling, the court granted the defendants’ Motion to Dismiss

(Doc. No. 27), pursuant to Federal Rule of Civil Procedure 12(b)(5), because Madej

failed to effect proper service of his Amended Complaint. Ruling (“Jan. 20 Ruling”)

(Doc. No. 35) at 11. Specifically, the court explained in its Ruling that Federal Rule of

Civil Procedure 4 does not permit a plaintiff to effect service via certified mail unless

otherwise authorized by state law, and that Connecticut law does not permit service by

mail, apart from exceptions absent in this case. Id. at 6-11.

       “The standard for granting [a motion for reconsideration] is strict, and

reconsideration will generally be denied unless the moving party can point to controlling

decisions or data that the court overlooked--matters, in other words, that might

reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see also D. Conn. L. Civ. R. 7(c)
         Case 3:20-cv-00991-JCH Document 38 Filed 01/25/21 Page 2 of 2




(“Motions for reconsideration shall not be routinely filed and shall satisfy the strict

standard applicable to such motions. Such motions will generally be denied unless the

movant can point to controlling decisions or data that the court overlooked in the initial

decision or order.”); D. Conn. L. Cr. R. 1(c) (stating that Local Civil Rule 7(c) “shall apply

in criminal proceedings”).

       In his Motion to Reconsider, Madej argues that the court overlooked Federal

Rule of Civil Procedure 4(e)(2)(A), which authorizes service by “delivering a copy of the

summons and of the complaint to the individual personally”, Fed. R. Civ. P. 4(e)(2)(A),

and that service can be made under this provision by sending copies of a summons and

complaint via certified mail, Pl.’s Recons. Mot. at 1-2. Madej is incorrect. As the court

explained in its prior Ruling, “‘delivering’, as that word is used in Federal Rule of Civil

Procedure 4 . . . does not” “encompass[ ] sending documents via certified mail.” Jan. 20

Ruling at 6. Rule 4(e)(2)(A) is a part of Rule 4. Fed. R. Civ. P. 4(e)(2)(A). Therefore,

Madej has failed to meet the strict standard for reconsideration.

       The court denies Madej’s Motion to Reconsider (Doc. No. 37).



SO ORDERED.

       Dated this 25th day of January 2021, at New Haven, Connecticut.


                                                    /s/ Janet C. Hall         _
                                                   Janet C. Hall
                                                   United States District Judge




                                              2
